Per Curiam.
This was a suit for divorce brought by the husband for alleged adultery on the part of the wife. Vice-Chancellor Stevens, in an oral decision, held that the adultery charged was satisfactorily proved, and advised a decree according to the prayer in the petition. We have examined the testimony and other evidence and reach the same conclusion as the vice-chancellor. The decree will accordingly be affirmed.
For affirmance—'The Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, Vredenburgh, Terhune, Heppenheimer, Williams, Taylor —14.
For reversal—None.